ROBERT L. BLAND, Judge.
The claim involved in this case was submitted on January 25, 1944, under section 17 of the court act, the record thereof having been prepared by respondent. It grows out of an accident which occurred December 21, 1943 on a state highway. Harry R. Bell, Jr., a safety director, states that the division of prison labor of the state road commission was widening a small stretch of road in the city limits of Glendale on route 2, in Marshal county, West Virginia, to conform with the balance of the completed project, the normal road width being 44 feet and at the place of the accident 36 feet, with ditches dug on each side of the road for widening purposes, and that truckloads of slag had been dumped on the bed of the road preparatory to being placed in the ditches. Work having been completed for the day, bomb flares had been placed on the slag.
It is shown by the record that at approximately nine o’clock p. m. Eston C. Riggs was conveying a patient in claimant’s ambulance to a Wheeling hospital. As he approached the road project, driving at about 40 miles an hour, oncoming cars on the left blinded him and he quite naturally drove toward the right curb of the road, where he struck the slag placed in the roadbed. As a result of the collision the fenders, running board and both right wheels were damaged to the extent that claimant was required to pay the sum of $35.70 for the necessary repair of the ambulance.
*286The driver of the ambulance and Eugene Roberts say there were no lights visible on the slag. Respondent admits that the prison labor division of the road commission was at fault for the occurrence of the accident.
The head of the department concerned, having concurred in the claim, and the attorney general having approved it as a claim that, in view of the purpose of the court act, should be paid, an award will be, and is now hereby made in favor of claimant, B. W. Riggs Funeral Home, for thirty-five dollars and seventy cents ($35.70).